Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 6/23/2021 have been entered.
2. Claims 1 and 7 have been amended.
3. Claim 5 has been cancelled.
4. The objection to claim 1 is withdrawn in view of Applicant’s amendment.
	5. The 35 USC 101 rejection is withdrawn in view of Applicant’s amendments.
	6. The 35 USC 103 rejection is withdrawn in view of Applicant’s amendments.
	7.  The title of the invention has been changed to – RECOMBINANT BAGWORM SILK—.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence Manber on 8/2/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 7, 16 and 17 have been cancelled.

Claim 1 has been rewritten as follows:

(a) an amino acid sequence comprising positions 1 to 153 of SEQ ID NO: 9,
one or a plurality of the amino acid sequences set forth in SEQ ID NOs: 5 and/or 7, and
an amino acid sequence comprising positions 466 to 524 of SEQ ID NO: 9,
(b) an amino acid sequence comprising positions 1 to 153 of SEQ ID NO: 9,
one or a plurality of an amino acid sequence
an amino acid sequence comprising positions 466 to 524 of SEQ ID NO: 9.

Claim 6 has been amended as follows:
Starting in line 3 the phrase “in a state that allows for the expression in a silkworm cell, wherein said modified bagworm fibroin H chain gene is placed such that the expression thereof is directly or indirectly controlled by said promoter for expression in the posterior silkgland” has been replaced with the phrase “wherein the promoter is operably linked to said gene”.

Claim 8 has been rewritten as follows:

a first expression unit comprising a promoter for expression in the posterior silk gland
derived from a silk spinning insect operably linked to a gene encoding a transcriptional regulator; and
a second expression unit comprising a promoter operably linked to the modified bagworm fibroin H chain, wherein the promoter operably linked to the modified bagworm fibroin H chain is targeted by the transcriptional regulator.

Claim 13 has been amended as follows:
In line 2 the phrase ", wherein the transgenic silkworm expresses the modified bagworm fibroin H chain" has been inserted between the number "6" and the period ".".

Claim 14 has been amended as follows:
In line 5 the phrase ", wherein the transgenic silkworm expresses the modified bagworm fibroin H chain" has been inserted between the word "vector" and the period ".".


Conclusion
Claims 1, 6 and 8-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632